       Case 3:17-cv-03955-JD Document 46-4 Filed 03/25/19 Page 1 of 2



 1   REED W.L. MARCY (Cal. State Bar No. 191531)
     HALLIE VON ROCK (Cal. State Bar No. 233152)
 2   CAREY A. JAMES (Cal. State Bar No. 269270)
     BRENT A. ROBINSON (Cal. State Bar No. 289373)
 3   AIMAN-SMITH & MARCY PC
     7677 Oakport St. Suite 1150
 4   Oakland, CA 94621
     Telephone: (510) 817-2711
 5   rwlm@asmlawyers.com
     hvr@asmlawyers.com
 6   caj@asmlawyers.com
     bar@asmlawyers.com
 7
     Attorneys for Plaintiffs
 8

 9                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
10

11    LOVELY NAKOOKA and ELVA REYES,             No. 3:17-cv-03955-JD
      individually and on behalf of all others   CLASS ACTION
12    similarly situated,

13                       Plaintiffs,             [PROPOSED] ORDER GRANTING
                                                 ATTORNEY’S FEES, COSTS, AND
14           vs.                                 INCENTIVE COMPENSATION
15    DOLLAR TREE STORES, INC., and              Date:      July 18, 2019
      DOES 1-10, inclusive,                      Time:      10:00 AM
16                                               Courtroom: 11
                         Defendants.                        450 Golden Gate Avenue
17                                                          San Francisco, California 94102
                                                 Judge:     Hon. James Donato
18
                                                 Complaint filed:    July 13, 2017
19                                               Trial date:         None set

20

21

22

23

24

25

26

27

28
                                                            [PROPOSED] ORDER RE: ATTORNEY’S
                                                               FEES, COSTS & INCENTIVE AWARD
                                                             U.S.D.C., N.D. Cal., No. 3:17-cv-03955-JD
       Case 3:17-cv-03955-JD Document 46-4 Filed 03/25/19 Page 2 of 2



 1          Plaintiffs Lovely Nakooka and Elva Reyes filed a motion for court approval of
 2   their attorney’s fees, litigation costs, and incentive compensation. The matter come on for
 3   hearing on July 18, 2019, at 10:00 a.m. in Courtroom 11, the Honorable James Donato
 4   presiding. After full consideration of the papers, the Court’s file in the matter, the
 5   evidence presented, and oral submissions made at the hearing, now therefore IT IS
 6   HEREBY ORDERED:
 7          1.     Plaintiffs’ Motion for Attorney’s Fees is GRANTED in the amount of
 8   $200,000 (Two Hundred Thousand Dollars). The Court finds that the requested fee is
 9   reasonable under the circumstances, both as a percentage of the benefit and under the
10   lodestar/multiplier method.
11          2.      Plaintiffs’ Motion for Costs is GRANTED in the amount of $14,104
12   (Fourteen Thousand One Hundred Four Dollars). The Court finds that Plaintiffs’
13   litigations expenses were reasonably incurred in the prosecution if this action.
14          3.     Plaintiffs’ Motion for Incentive Compensation is GRANTED in the amount
15   of $750 (Seven Hundred Fifty Dollars) each to Lovely Nakooka and Elva Reyes. The
16   Court finds that this amount of incentive compensation is reasonable in light of the
17   circumstances, including the risk undertaken by the named representatives in prosecuting
18   this action, the amount of time spent on the litigation, and other factors set forth in their
19   declarations and the papers filed in support of this Motion.
20      IT IS SO ORDERED.
21      Dated: _____________, 2019
22
                                                        Hon. James Donato
23                                               United States District Court Judge
24

25

26

27

28
                                                     1           [PROPOSED] ORDER RE: ATTORNEY’S
                                                                    FEES, COSTS & INCENTIVE AWARD
                                                                  U.S.D.C., N.D. Cal., No. 3:17-cv-03955-JD
